The question as to whether the county of Marengo constitutes a separate circuit, if it was ever open to doubt, has been correctly settled in the case of Smith v. Stiles, 195 Ala. 107,70 So. 905. The judge of that circuit is a circuit judge, and not only has the authority, but it is his duty, to appoint a competent court reporter. That having been done, and the movant having performed the service and received the proper certificate, it became the duty of the bank, acting for the county, to pay the entire amount. Acts 1915, p. 861, § 5. The act referred to is not dependent upon any law that may have failed of passage. It stands by itself and is broad enough to provide as many court reporters as there are circuit judges in the state, and, when they are provided and perform the service, the county or counties comprising the circuit must pay them.
There is no error in the record, and the judgment is affirmed.
Affirmed.